By JUDGE ALFRED D. SWERSKY
Defendant has moved to dismiss this case or in the alternative to suppress the result of an analysis of her breath based upon her request for counsel at the time of her arrest. The motion must be denied.
In Coleman v. Commonwealth, 212 Va. 684, 187 S.E.2d 172 (1972), a case similar on its facts to this one, the Supreme Court decided there was no constitutional right to consult an attorney prior to deciding whether to take a blood test. See also Law v. City of Danville, 212 Va. 702, 187 S.E.2d 197 (1972).